Burr, J.:
The validity of the consent given on February 5, 1894, by the highway commissioners of the town of Flatlands to the construction of a street surface railroad .upon Nostraud avenue, from the line dividing the former towns of Flatbush and Flatlands to the line of division between said town of Flatlands and the former town of Gravesend, has recently been considered by this court and its validity affirmed. (People ex rel. Westminster Heights Co. v. Coler, 121 App. Div. 293.) The relator is clearly entitled to maintain this proceeding if such consent was valid. The order appealed from should be affirmed, with ten dollars costs and disbursements. Woodward, Jenks, Gaynor and Rich, JJ., concurred. Order affirmed, with ten dollars costs and disbursements.